Citation Nr: 0213426	
Decision Date: 10/02/02    Archive Date: 10/10/02

DOCKET NO.  00-22 687A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of a left knee medial meniscectomy, currently 
evaluated as 10 percent disabling.

2.  Entitlement to service connection for Pityrosporum 
folliculitis, claimed as due to herbicide exposure in 
Vietnam.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel



INTRODUCTION

This case comes before the Board of Veterans Appeals (BVA or 
Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).  

Procedural history

The veteran had active service from January 1968 to August 
1969. 

The veteran was granted service connection for residuals of a 
left knee medial meniscectomy in a November 1973 rating 
decision, and was awarded a 10 percent disability rating.  

In September 1999, the veteran filed for an increase in his 
disability rating, and for entitlement to service connection 
for a skin disorder, claimed due to herbicide exposure.  In a 
March 2000 rating decision, the RO continued the 10 percent 
rating for residuals of a left knee medial meniscectomy and 
denied the claim for service connection.  The veteran 
disagreed with the March 2000 rating decision and initiated 
this appeal.  The appeal was perfected with the timely 
submission of the veteran's substantive appeal (VA Form 9) in 
October 2000.  

In a letter dated August 2001, the veteran withdrew his 
appeal on the issue of entitlement to an increased rating for 
an abdominal scar, also decided in the September 1999 rating 
decision; thus, this issue is not in appellate status.  38 
C.F.R. § 20.204(c) (2001).

In the April 2000 notice of disagreement, the veteran appears 
to be seeking entitlement to an earlier effective date for 
the grant of service connection for his residuals of a left 
knee medial meniscectomy.  To the extent that the veteran 
wishes to pursue such a claim, that issue is referred back to 
the RO.

The Board notes that although the veteran was scheduled for a 
BVA hearing to be held in February 2002, he specifically 
withdrew his request in a January 2002 letter, signed by him.  
There are no other outstanding hearing requests of record.

Other issue

The Board observes that in an August 2001 rating decision, 
the RO granted service connection for a scar on the left 
knee.  That action constitutes the maximum benefit sought as 
to the scar.  The veteran has not appealed the amount 
awarded, and accordingly this issue will not be further 
addressed in this decision.


FINDINGS OF FACT

1.  The veteran's residuals of a left knee medial 
meniscectomy are manifested by complaints of pain, swelling 
and occasional locking and giving way; objective clinical 
findings include x-ray findings of arthritis and active range 
of motion measured from 0 to 100 degrees.

2.  Competent medical evidence does not reveal that the 
veteran's Pityrosporum folliculitis is causally related to an 
incident of his military service, including to herbicide 
exposure in service.


CONCLUSIONS OF LAW

1.  The criteria for a higher disability rating for a 
residuals of a left knee medial meniscectomy have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5259 (2001).

2.  Pityrosporum folliculitis was not incurred in active 
military service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased disability 
rating for his service-connected residuals of a left knee 
medial meniscectomy.  He is also seeking entitlement to 
service connection for Pityrosporum folliculitis.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters  and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The former well grounded claim requirement 

The RO initially denied the veteran's claim of entitlement to 
service connection for Pityrosporum folliculitis by finding 
that the claim was not well grounded.  The VCAA eliminated 
the concept of a well grounded claim, and superseded the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) (previously the Court of Veterans' Appeals) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. (2000) (per curiam), in which 
the Court held that VA could not assist in the development of 
a claim that was not well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), The Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

After notifying the veteran of the evidence needed to 
substantiate his claim, in the August 2001 supplemental 
statement of the case (SSOC) the RO denied service connection 
for Pityrosporum folliculitis based on the substantive merits 
of the claim.  The veteran was given the opportunity to 
submit evidence and arguments in response.  The Board finds, 
therefore, that it can consider the substance of the 
veteran's appeal without prejudice to him.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.   

The Board will apply the current standard of review in 
evaluating the veteran's claims below.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also, Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  [A letter from the VA to the appellant 
describing evidence potentially helpful to the appellant but 
not mentioning who is responsible for obtaining such 
evidence, and a statement of the case (SOC) in which the 
Secretary defined "new and material evidence" but did not 
notify the claimant of any information, and any medical or 
lay evidence, not previously provided to the Secretary that 
is necessary to substantiate the claim, and which did not 
indicate which portion of that information and evidence, if 
any, was to be provided by the claimant and which portion, if 
any, the Secretary would attempt to obtain on behalf of the 
claimant, did not meet the standard erected by the VCAA.]

In September 1999, the RO sent the veteran a letter and a 
brochure, which described the claims process and the steps 
that would be taken to evaluate his claim.  In June 2001, the 
RO sent the veteran a letter which set forth in detail the 
requirements of the VCAA, including the responsibilities of 
the VA and the veteran with respect to obtaining evidence.  
The veteran was specifically informed of the steps already 
taken by the RO, of the evidence still needed to substantiate 
the claims, and that the RO would assist him in obtaining 
evidence if he provided the proper information and release 
forms.

The veteran was also notified of the relevant law and 
regulations, and of the types of evidence that could be 
submitted by him in support of his claims by the March 2000 
rating decision, by the October 2000 SOC, and by the August 
2001 SSOC.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.

In particular, the RO obtained the veteran's service medical 
records and pertinent outpatient treatment records.  The 
veteran was afforded VA examinations in October 1999 and 
February 2000.  As discussed above, the RO sent a detailed 
letter discussing the VCAA and outlining the types of 
assistance the RO could provide.  It does not appear that the 
veteran responded or identified pertinent outstanding 
records.  There is no indication that there exists any 
evidence which has a bearing on this case which has not been 
obtained.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was scheduled for a BVA hearing, but 
it was canceled at his request.  Nevertheless, he has 
submitted several statements, and his representative has 
supplied written argument on his behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

1.  Entitlement to an increased disability rating for 
residuals of a left knee medial meniscectomy.

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(a), 4.1 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases. 38 
C.F.R. § 4.21 (2001).

Rating musculoskeletal disabilities 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2001) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2001).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2001).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2001).



Analysis

The veteran's residuals of a left knee medial meniscectomy 
are currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5259 (2001); that diagnostic code pertains specifically to 
removal of the semilunar cartilage.  The veteran is currently 
assigned the maximum rating under that code.  Therefore, 
instead of evaluating the veteran's symptoms under his 
current diagnostic code, the Board must determine whether he 
can be properly and more favorably evaluated under another 
diagnostic code.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Board finds that Diagnostic Code 5259 is the most 
appropriate diagnostic code, considering the veteran's 
history, as reported in a November 1971 letter from R.E., 
M.D., showing surgical removal of the medial meniscus.  The 
Board can identify nothing in the evidence to suggest that 
another diagnostic code would be more appropriate and the 
veteran has not requested that another diagnostic code should 
be used. 

The Board notes that Diagnostic Code 5258, which pertains to 
a dislocated semilunar cartilage, producing frequent episodes 
of locking, pain and effusion is not as appropriate to the 
veteran's injury as Diagnostic Code 5259, as the veteran does 
not have a present but dislocated medial meniscus; rather, it 
was surgically removed.  Further, in the February 2000 VA 
examination, the veteran noted only occasional locking, 
giving way and fatigability.  This symptomatology is not 
consistent with the criteria listed under Diagnostic Code 
5258.

The diagnostic codes for limitation of range of motion are 
applicable; however, they do not prove more favorable to the 
veteran in terms of an increased rating.  The veteran 
contends that he is unable to stand for long periods of time 
and that his knee prevents him from running, kneeling and 
climbing ladders.  The most recently measured range of motion 
comes from the February 2000 VA examination, which shows a 
passive range of motion from 0 degrees to 130 degrees, and an 
active range from 0 degrees to 100 degrees.  Under either 
Diagnostic Code 5260 or 5261, pertaining to limitation of 
flexion and extension, these measurements would result in 
noncompensable ratings.  This is true even when additional 
impairment is considered under DeLuca; see above.  

The February 2000 VA examination shows complaints of the 
veteran of fatigability on use, and findings show that the 
veteran complained of pain on passive range of motion.  
However, active range of motion was measured from 0 to 100 
degrees with no report of pain.  Further, the Board notes 
that to warrant a higher rating based on additional 
impairment under DeLuca, the evidence would have to show such 
additional impairment as would approximate flexion limited to 
30 degrees or extension limited to 15 degrees.  There is 
nothing in the evidence that would indicate such severe 
limitation.  The Board notes that the veteran reported in 
February 2000 that he was working and could perform his 
normal daily activities.  For the reasons stated, the Board 
finds that evaluation under these diagnostic codes, though 
appropriate, is not favorable to the veteran.

The Board has also given consideration to the possibility of 
assigning separate evaluations for the veteran's service-
connected residuals of a left knee medial meniscectomy under 
Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 [a 
veteran who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257, 
provided that any separate rating must be based upon 
additional disability]; VAOPGCPREC 9-98 [if a veteran has a 
disability rating under Diagnostic Code 5257 for instability 
of the knee, and there is also X- ray evidence of arthritis, 
a separate rating for arthritis could also be based on 
painful motion under 38 C.F.R. § 4.59].

In this case, an October 1999 x-ray showed minimal 
degenerative arthritic changes of the left knee; however, the 
Board does not believe that Diagnostic Code 5257 is currently 
applicable with respect to the veteran's residuals of a left 
knee medial meniscectomy.  The medical evidence does not 
suggest instability or subluxation in the left knee.  The 
February 2000 VA examination showed stability under medial, 
lateral and posterior testing.  Therefore, the Board finds 
that the preponderance of the evidence is against assigning 
separate disability evaluations for both arthritis under 
Diagnostic Code 5003 and for instability under Diagnostic 
Code 5257.

As the Board has determined that the veteran is appropriately 
rated under Diagnostic Code 5259, that no higher rating is 
available under that diagnostic code, and that no other 
diagnostic code is as appropriate to the veteran's reported 
symptomatology, or would afford him a higher rating in light 
of his reported symptomatology, the preponderance of the 
evidence is against the veteran's claim for an increased 
rating for his residuals of a left knee medial meniscectomy.

(iii.)  De Luca considerations 

The Board must also address the provisions of 38 C.F.R. §§ 
4.40, 4.45 and 4.59 (2001).  See DeLuca, supra.  However, in 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court 
determined that if a claimant is already receiving the 
maximum disability rating available based on symptomatology 
that includes limitation of motion, it is not necessary to 
consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  
In the instant case, the veteran is receiving a 10 percent 
evaluation for his residuals of a left knee medial 
meniscectomy, under Diagnostic Code 5259.  This disability 
evaluation is the maximum rating allowable.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5259 (2001).  Accordingly, the 
aforementioned provisions of 38 C.F.R. § 4.40 and § 4.45 are 
not for consideration.  See Johnston, 10 Vet. App. at 85.

(iv.)  Extraschedular ratings

In the rating decision dated March 2000 and in the statement 
of the case dated October 2000, the RO concluded that an 
extraschedular evaluation was not warranted for the veteran's 
service connected residuals of a left knee medial 
meniscectomy.  Since this matter has been adjudicated by the 
RO, the Board will consider the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2001).  See also VAOPGCPREC 6-96.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2001).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  An exceptional case is said to 
include such factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The veteran has not indicated, nor has he presented evidence 
to support the premise, that his service connected residuals 
of a left knee medial meniscectomy have resulted in marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  There is no evidence of any 
hospitalization for the residuals of a left knee medial 
meniscectomy since the procedure was performed in 1972.  
There is no evidence of an extraordinary clinical picture, 
such as repeated surgery for the knee.  The veteran was 
stated to be working at the time of the February 2000 VA 
examination, and could perform his daily activities.  The 
Board notes that some occupational impairment is contemplated 
in the rating already assigned.  The Board has been unable to 
identify any other factor consistent with an exceptional or 
unusual disability picture, and the veteran has pointed to 
none.

In short, a preponderance of the evidence supports the 
proposition that the veteran's service-connected residuals of 
a left knee medial meniscectomy do not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2001).  
Accordingly, an extraschedular evaluation is not warranted.

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for his service-connected residuals of a left knee 
medial meniscectomy.  The benefit sought on appeal will 
accordingly be denied.

1.  Entitlement to service connection for Pityrosporum 
folliculitis.

Pertinent Law and Regulations 

Service connection - in general 

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West Supp. 2001); 38 C.F.R. § 
3.303(a) (2001); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which lay observation is competent.  If 
the chronicity provision is not applicable, a claim may still 
be substantiated if (1) the condition is noted during 
service, (2) continuity of symptomatology is demonstrated 
thereafter, and (3) competent evidence relates the present 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488 (1997).

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West Supp. 2001); 38 C.F.R. § 3.303(d) 
(2001); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Service connection - Agent Orange exposure 

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma and diabetes mellitus (Type 2).  See 38 C.F.R. § 
3.309(e) (2001); See also 38 U.S.C.A. § 1116(f), as added by 
§ 201(c) of the "Veterans Education and Benefits Expansion 
Act of 2001," Pub. L. No. 107-103, 115 Stat. 976 (2001) 
(which added diabetes mellitus (Type 2) to the list of 
presumptive diseases as due to herbicide exposure).  The 
foregoing diseases shall be service connected if a veteran 
was exposed to an herbicide agent during active military, 
naval, or air service, if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113 and 38 C.F.R. § 3.307(d) are also satisfied.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at § 3.309(e) shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii) (2001).

In order to establish service connection by presumption, 
based on herbicide exposure, the diseases listed above (see 
38 C.F.R. § 3.309(e)) shall have become manifest to a degree 
of 10 percent or more at any time after service, except that 
chloracne or other acneform disease consistent with chloracne 
and porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval or air service.  See 38 C.F.R. 
§ 3.307(a)(6)(ii) (2001).

The Secretary of Veterans Affairs (Secretary) has determined 
that there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41-442-449 (1996).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that an 
appellant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).


Analysis 

The Board has reviewed the evidence of record and does not 
dispute that the veteran currently suffers from a skin 
disorder.  Outpatient treatment reports from 1988 to 1999 
show ongoing treatment for a skin disorder, diagnosed as 
Pityrosporum folliculitis.  However, this disorder was not 
shown in service or within one year thereafter.  See 38 
C.F.R. §§ 3.307, 3.309 (2001).  In his October 2000 
substantive appeal, the veteran contended that he was treated 
for this disorder in Vietnam; however, his service medical 
records, including his separation examination, are silent for 
complaint or treatment of this disorder.  The separation 
report of medical history, which was completed by the veteran 
in October 1969, is marked to indicate no history of skin 
diseases.  

Following service, the first record of this disorder does not 
appear in the record until June 1989.  While the veteran 
contends that he suffered from this disorder since he left 
Vietnam, the Board notes no evidence that he complained or 
sought treatment for it until 20 years after separation.  
This is inconsistent with a showing of continuity of 
symptomatology.  The Board notes that the veteran was 
examined during this period.  There are outpatient treatment 
records from the early 1970's and a VA examination from 
October 1973; however, none of these records show any 
complaint, notation or diagnosis of a skin disorder.  To the 
extent that the veteran's current contentions are in conflict 
with statements to the contrary he made on his separation 
examination or are inconsistent with the post-service medical 
record, the Board finds contemporaneous statements made by 
the veteran in the context of medical treatment to be more 
probative than statements made decades later in the context 
of a claim for monetary benefits from the government.  Not 
only may the veteran's memory be dimmed with time, but self 
interest may play a role in the more recent statements.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [interest 
may affect the credibility of testimony]; cf. Pond v. West, 
12 Vet. App. 341, 346 (1999).

The Board notes no medical opinion or evidence of record that 
would tend to establish a nexus between his Pityrosporum 
folliculitis and any event of his military service.  

Further, while the veteran contends that his diagnosed skin 
disorder resulted from exposure to herbicides in Vietnam, the 
Board observes that Pityrosporum folliculitis is not among 
the disorders which give rise to a presumption of exposure to 
Agent Orange during service.  38 C.F.R. § 3.307, 3.309 
(2001).  As such, the presumptive service connection 
provisions are not for application in this case.

Overall, as the veteran's Pityrosporum folliculitis has not 
been determined to be causally related to exposure to Agent 
Orange, there is no evidence of record showing that 
incurrence or aggravation of this disability resulted from 
service.  Additionally, the veteran's lay statements lack 
probative value, as he has not been shown to possess the 
requisite medical expertise needed to offer a competent 
opinion regarding a medical diagnosis or causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Therefore, the preponderance of the evidence is against his 
claim for service connection for Pityrosporum folliculitis.  
As the preponderance of the evidence is against this claim, 
the "benefit of the doubt" rule under 38 U.S.C.A. § 5107(b) 
is not applicable.  See Gilbert, supra.



ORDER

The claim of entitlement to an increased rating for residuals 
of a left knee medial meniscectomy is denied.

Service connection for Pityrosporum folliculitis is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

